UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6910


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NOEL KENYON REDD, a/k/a Noel Kenya Redd, a/k/a Bobby,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:10-cr-00010-D-1)


Submitted: November 29, 2018                                  Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Noel Kenyon Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Noel Kenyon Redd appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 to the

Sentencing Guidelines. We have reviewed the record and discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Redd,

No. 7:10-cr-00010-D-1 (E.D.N.C. July 17, 2018).        We deny as unnecessary Redd’s

request for a certificate of appealability. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2